DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, Roscoe (US 5,440,118) and Schweitzer (1991, IEEE) a gamma ray spectrum unfolding method in Fig. 1 of Roscoe for elemental capture spectroscopy logging, comprising the following steps: 
Step 1: acquiring and analyzing research area data at least including elemental capture gamma ray spectroscopy logging data and whole rock oxides analysis data, and determining the primary types of elements in the area; 
Step 2: preprocessing the elemental capture gamma ray spectroscopy logging data, including selection of energy window, energy spectrum smoothing and filtering, normalization, and inelastic scattering information deduction, to obtain a preprocessed elemental capture gamma ray spectrum; but the prior art of record fails to teach or reasonably suggest:
Step 3: constructing a primary element group and an auxiliary element group composed of different elements, to determine an order of spectrum unfolding for different elements; Step 4: according to the primary element group and the auxiliary element group obtained in step 3, first unfolding the primary elements in the elemental capture gamma ray spectrum preprocessed in Step 2 by using the least square method, 
With respect to independent claim 12, because of the similar allowable subject matter as in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884